 INTERNATIONAL PAPER COMPANY17The Joint Intervenors contend that the petitions should be dis-missed 5 on the ground, among others, that, through its participationas one of the joint representatives both in drawing up bargainingdemands and actually bargaining with the Employer during the pend-ency of the petitions, the Petitioner waived its right to rely, orestopped itself from relying, on the instant petitions.We agree.The Petitioner has been bargaining with the Employer (togetherwith the Joint Intervenors) for the existing plantwide unit, while atthe same time seeking to sever part of that unit. In so bargaining forthe overall unit, the Petitioner has, in our view, taken a positionwholly inconsistent with its attempt to establish that a question con-cerning representation exists with respect to the employees it seeksto sever.We do not believe that it would effectuate the policies of theAct to permit the Petitioner to proceed with its petitions in view ofthis inconsistency.Accordingly, we shall dismiss the petitions.[The Board dismissed the petitions.]MEMBERBEAN took no part in the consideration of the aboveDecision and Order.5The Employer also requested dismissal of the petitions,but for reasons which neednot be considered here in view of our decision in these cases.International Paper CompanyandInternational Brotherhood ofElectricalWorkers,AFL-CIO,'Petitioner.Cases Nos. 15-RC-1267,15-RC-1268, and 15-RC-1269. January 6, 1956DECISION AND ORDERUponseparatepetitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeFred A. Lewis, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases,2 the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'1 As the AFL and CIO mergedsubsequentto thehearing in these cases,we are takingnotice thereof and amending the names of the unions involved in this proceeding.2 The Employer's and Joint Intervenors'requestsfor oralargumentare denied as therecord'including briefs fully presents the issues and positions of the parties.sThe International Brotherhood of Pulp, Sulphite,&Paper Mill Workers,AFL--CIO,and the International Brotherhood of Paper Makers,AFL-CIO, hereincalled the JointIntervenors,intervened jointly on the basis oftheir currentrecognition in conjunction115 NLRB No. 7.390609-56-vol. 115-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARD3.No question affectingcommerce exists concerningthe representa-tion ofemployees of the Employer within themeaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act, for thefollowingreasons:The Petitioner and Joint Intervenors have for over 10 years jointlyrepresentedin one multiplant unit the productionand maintenanceemployees in the Employer's Southern Kraft Division.Petitionernow seeks to severfrom this broad unit separate multiplantunits ofelectricians,instrument men, and power department employees.'The Petitioner and Joint Intervenors have bargained with theEmployer as a single amalgamated labor organization and haveenteredinto single contracts covering the production and mainte-nance employees.On February 11, 1955, notice to modify the thencurrent agreementwas timely filed by the joint bargainers' representa-tive.-'On- April 23 the annual meeting of the council of the jointunion representatives met and adopted a 10-point bargaining programto be presented to the Employer. The Council was composed of inter-nationalrepresentatives and local delegates of each of the joint bar-gaining unions.Petitioner's representatives and localdelegates'participated in drawing up, and approved, the 10-point program.Negotiations commenced on April 27.The petitions now before theBoard were filed on April 29. Nevertheless, Petitioner's representa-tives actively participated in the negotiations from that date till theirconclusion.On May 5 final agreement, subject to employee ratifica-tion, was reached with the Employer. By May 23 the new contractwas duly ratified and the Employer so notified. On June 1, the con-tract, pursuant to its terms, was placed in effect.The Petitioner didnot notify the Employer that it did not wish to receive the benefitsof the newagreementand all the employees it here seeks to severreceived such benefits.Both the Employer and Joint Intervenors contend that the peti-tions should be dismissed,arguing ineffect that Petitioner,becauseof its participation in the April-May negotiations, could not thereafterproceed with the petitions.We agree.The Petitioner, both beforeand after filing its petitions, actively engaged with the Joint Inter-with the Petitioner as the joint bargaining representative of the Employer's productionand maintenance employees.The United Association of Journeymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada,AFL-CIO, andInternational AssociationofMachinists, AFL-CIO, and certain of its lodges intervened to protect their interest incertain established unitsHowever,upon certain amendments of the unit descriptionsbeingmade, they withdrew.None of the ieferences hereafter to "intervenors" refers tothese latter unions.+ The Board has held that such multiplant units are alone appropriate in view of thepast bargaining history on the divisionwide basis.International Paper Company,SouthernKraft Divisroon,101 NLRB 759.G The contract term was from June 1, 1954, to June 1, 1955, and year to year there-after. BALFRE GEAR & MANUFACTURING COMPANY19venors in bargaining for the established production and maintenanceunit.Thus, as one of the joint representatives, it has been bargainingwith the Employer for the existing plantwide unit, while at the sametime seeking to sever part of that unit. In view of this inconsistencyin the Petitioner's actions, we find that no question concerning repre-sentation exists and shall dismiss the petitions for the reasons set forthinHollingsworth cWhitney Division of Scott Paper Company.6[The Board dismissed the petitions.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Order."115 NLRB 15.Balfre Gear&Manufacturing CompanyandFrank J. Mulzof,et al., PetitionerandDistrict No. 8, International Associationof Machinists,AFL-CIO.Case No. 13-UD-P2. January 6, 1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONOn September 1, 1955, Frank J. Mulzof and others filed a petitionpursuant to Section 9 (e) (1) of the National Labor Relations Act,seeking to rescind the authority of District No. 8, International Asso-ciation of Machinists, AFL-CIO, herein called the Union, to enterinto a union-shop agreement pursuant to Section 8 (a) (3) of theAct.On September 28, 1955, the Regional Director for the Thir-teenth Region conducted an election among the employees in thecontract unit.Upon the conclusion of the election, a tally of ballotswas furnished the parties.The tally shows that of 44 eligible voters,39 cast valid ballots, of which 34 were for rescinding the authority ofthe Union to require, under its agreement with the Employer, thatmembership in the Union be a condition of employment, 5 wereagainst the above proposition.On September 30, 1955, the Union filed objections to the election.On October 27, 1955, the Regional Director issued his report on ob-jections, in which he recommended that the objections be overruledand that the Board certify the results of the election.The Union filedtimely exceptions to the Regional Director's report.The Union contends : (1) The election was prematurely orderedby the Regional Director over the objections of the Union at a timewhen it was impossible to determine who was eligible to participatein the election; (2) the Employer refused to maintain its neutralitybut, to the contrary, encouraged the Petitioner in contravention of its115 NLRB No. 2.